DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy of CN202011445313X filed on 12/11/2020 and CN2021110915169X filed on 08/10/2021 has been retrieved by the office on 02/03/2022. 
Claim Objections
Claim 5 is objected to because of the following informalities:  
Regarding claim 5, the claim recites terms HDMI, VGA and UVC, which are all acronyms and for clarity purpose should be presented in its entirety at least once prior to using said acronyms. Therefore, each term should read:  
-high definition multimedia interface (HDMI)- 
-video graphics array (VGA)-
-USB Video Class (UVC)-
Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4 and 8-11 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US2020/0214102A1 hereinafter “Lamanna” 
Regarding claim 1, Lamanna discloses a light control method (¶105L1-2: a lighting system) applied to a light controller (¶105L3: a control logic unit), wherein the light controller is in communication with a video source device (¶105L3-6: a video signal source, which is a T-display with a screen) and a lamp bank (¶106L1-2: the lighting system comprises a plurality of lighting unit) respectively, and the method comprises: 
5acquiring video data information from the video source device (¶117L1-3: the signal acquisition unit is configured to acquire the video signal entering the control logic unit); 
obtaining color data information of pixels in a preset region in a frame picture according to the video data information (¶121L1-7: signal processing unit is coiffured to process the luminance and chrominance signal to extract the information on the dominant colour of each frame of the incoming video); 
generating a corresponding light control signal according to the color data information; and outputting the light control signal to the lamp bank to control an operating state of the lamp 10bank to match the video data information. (¶123L1-4: control unit connected to the signal processing unit receives the information and drives a respective lighting unit)
Regarding claim 2, Lamanna discloses the light control method of claim 1, wherein 
the preset region is an edge region of the frame picture (¶134L1-3: the control logic divides the image of each frame of the video signal into rows of boxes and columns of frames; as shown in Fig.4 for example); and 
the lamp bank comprises N lamp bead units (¶125L1-8: each of the lighting unit includes 72 RGB LEDs; as shown in Fig.3 for example); and 
the generating a corresponding light control signal according to the color data information comprises: 
15dividing the edge region of the frame picture into M sub-regions, and calculating regional color values of the M sub-regions according to the color data information of each pixel in each sub-region (¶135L1-4: the image of each frame is subdivided into NxM matrix of frame); wherein, 
the number M of the sub-regions is matched with the number N of the lamp bead units (¶140L1-5: the lighting units are vertical and provide for a plurality of light sources arranged vertically, each corresponding to a box of each column of box of each image of each frame of the video signal); and 
generating light control signals corresponding to the N lamp bead units according to the 20regional color values of the M sub-regions.  (¶137L1-5: each lighting unit is driven on the basis of calculations performed on the video signal relative to the respective box extracting data such as intensity and dominant color)
Regarding claim 3, Lamanna discloses the light control method of claim 1, wherein 
the preset region is an edge region of the frame picture (¶134L1-3: the control logic divides the image of each frame of the video signal into rows of boxes and columns of frames; as shown in Fig.4 for example); and
 the generating the corresponding light control signal according to the color data information comprises: 
25dividing the edge region of the frame picture into M sub-regions, and calculating regional color values of the M sub-regions according to the color data information of each pixel in each sub-region (¶146L1-5: video signal is modulated by rows, rows of each frame are subdivided for each box); Page 26 of 30JQIP P2163 
carrying out weighted average operation on the regional color values of the M sub- regions to obtain a color value of the lamp bank (¶148L1-6: the spectra of the luminance and chrominance signal of each box video are processed in two parallel phase of spectrum of luminance to drive the light intensity); and 
generating the light control signal according to the color value of the lamp bank.(¶149L1-3: the driving signal is sent to the light source)
Regarding claim 4, Lamanna discloses the light control method of claim 3, wherein 
the carrying out weighted average operation 5on the regional color values of the M sub-regions to obtain a color value of the lamp bank comprises: 
using a normal distribution function or a triangle function to set weights each corresponding one of the sub-regions of the edge region, so that the weight corresponding to the sub-region in the middle of the edge region is larger, and the weights corresponding to the sub-regions of the edge 10region on both sides are smaller; and carrying out the weighted average operation on the regional color values of the M sub-regions according to the set weights to obtain the color value of the lamp bank. (¶170L1-9: column of box have different height and width; column boxes are smaller for the column of boxes corresponding to the center of the image compared to those arranged towards the edges of the images and gradually decrease) 
Regarding claim 8, Lamanna discloses the light control method of claim 1, further comprising: 
acquiring a service voltage of a power supply; generating a brightness control signal according to the service voltage; and outputting the brightness control signal to the lamp bank to control a brightness of the lamp 10bank. (¶23L1-19: control unit transmit appropriate command to the columns at the same time supplying them with the power required)
Regarding claim 9, Lamanna discloses the light control method of claim 1, wherein 
the lamp bank is selected from a group consisting of: a lamp strip arranged around a back of a display screen; a lamp strip arranged around an edge of an indoor ceiling; 15a lamp strip arranged around an edge of a floor; and a vertical lamp strip. (as shown in Fig.1 and 3 for example, shown as a vertical strip)
Regarding claim 10, Lamanna discloses a light control apparatus applied to a light controller (¶105L3: a control logic unit), wherein the light controller is in communication with a video source device (¶105L3-6: a video signal source, which is a T-display with a screen) and a lamp bank (¶106L1-2: the lighting system comprises a plurality of lighting unit)  respectively, and the apparatus comprises: 
20a video information acquisition module, configured for acquiring video data information from the video source device (¶117L1-3: the signal acquisition unit is configured to acquire the video signal entering the control logic unit);
a color information calculation module, configured for obtaining color data information of pixels in a preset region in a frame picture according to the video data information (¶121L1-7: signal processing unit is coiffured to process the luminance and chrominance signal to extract the information on the dominant colour of each frame of the incoming video);
a control signal generation module, configured for generating a corresponding light control 25signal according to the color data information; (¶121L1-7: signal processing unit is coiffured to process the luminance and chrominance signal to extract the information on the dominant colour of each frame of the incoming video);and 
an output module, configured for outputting the light control signal to the lamp bank to control an operating state of the lamp bank to match the video data information. (¶123L1-4: control unit connected to the signal processing unit receives the information and drives a respective lighting unit) 
Regarding claim 11, Lamanna discloses a computer-readable storage medium storing a computer-executable instruction, wherein the program instruction, when executed by a processor, causes the processor (¶105L3: a control logic unit) to perform a light control method comprising: 
5acquiring video data information from the video source device (¶117L1-3: the signal acquisition unit is configured to acquire the video signal entering the control logic unit); 
obtaining color data information of pixels in a preset region in a frame picture according to the video data information 
generating a corresponding light control signal according to the color data information; and outputting the light control signal to the lamp bank to control an operating state of the lamp 10bank to match the video data information. (¶123L1-4: control unit connected to the signal processing unit receives the information and drives a respective lighting unit)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Lamanna in view of Machine Translation of CN201510908470.2 hereinafter “Li” 
Regarding claim 5, Lamanna discloses the light control method of claim 1, 
Lamanna does not explicitly disclose: 
the video data information is HDMI video information or VGA video information ; and 15the obtaining color data information of pixels in a preset region in a frame picture according to the video data information comprises: converting the video data information into UVC video data information; and obtaining the color data information of the pixels in the preset region in the frame picture according to the UVC video data information.  
Lamanna discloses in ¶39L1-3: video signal can be of the type intended to be represented on a display such as a television, smartphone, table projector and similar
Furthermore, Li discloses a video switching method wherein the video format is converted from HDMI to UVC. (Page.3L32-36: video source comprise HDMI/VGA; Page.4 L9-14: through the UVC video output supporting USB video protocol controller to establish the data)
 It would have been obvious to one ordinarily skilled in the art prior to the effective filing date of the application to recognized that HDMI/VGA is a well known video format in the art, and would be equivalent to the video signal used by Lamanna, and to convert the HDMI/VGA signal to UVC as disclosed by Li. 
One of ordinary skill in the art would’ve been motivated because the UVC format allows the video to be streamed and transmitted wirelessly easily. 
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Lamanna in view of US2017/0265279A1 hereinafter “Chraibi” 
20Regarding claim 6, Lamanna discloses the light control method of claim 1, 
Lamanna does not explicitly disclose: 
acquiring a sound signal; generating a rhythm control signal according to the sound signal; and outputting the rhythm control signal to the lamp bank to control the operating state of the lamp bank to match the sound signal.  
Chraibi discloses a method for control a lighting system wherein
acquiring a sound signal; generating a rhythm control signal according to the sound signal; and outputting the rhythm control signal to the lamp bank to control the operating state of the lamp bank to match the sound signal. (¶64L1-11: using the microphone, the input for the dynamic light could be extended to sound; a sound measurement could be taken and translation could be made to influence the dynamic (rhythm) to suit the environment)
It would have been obvious to one ordinarily skilled in the art prior to the effective filing date of the application to modify the lighting system disclosed by Lamanna to incorporate the sound dynamic method disclosed by Chraibi. 
One of ordinary skill in the art would’ve been motivated because this provides a even more dynamic lighting application depending on the scene. 
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Lamanna in view of Li hereinafter “Lamanna/Li” further in view of US2017/0265279A1 hereinafter “Chraibi” 
25	Regarding claim 7, Lamanna/Li discloses the light control method of claim 5,
Lamanna/Li does not explicitly disclose: 
the acquiring a sound signal comprises: acquiring a sound signal collected from a microphone; and Page 27 of 30JQIP P2163 the generating a rhythm control signal according to the sound signal comprises: acquiring a signal point in the sound signal satisfying a specific frequency requirement; and generating the rhythm control signal for controlling flashing of the lamp bank according 5to the signal point.  
Chraibi discloses a method for control a lighting system wherein
the acquiring a sound signal comprises: acquiring a sound signal collected from a microphone; and Page 27 of 30JQIP P2163 the generating a rhythm control signal according to the sound signal comprises: acquiring a signal point in the sound signal satisfying a specific frequency requirement; and generating the rhythm control signal for controlling flashing of the lamp bank according 5to the signal point.   (¶64L1-11: using the microphone, the input for the dynamic light could be extended to sound; a sound measurement could be taken and translation could be made to influence the dynamic (rhythm) to suit the environment)
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAYMOND R CHAI whose telephone number is (571)270-0576. The examiner can normally be reached M-F 9:30AM-5:00PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander H Taningco can be reached on (571)272-8048. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Raymond R Chai/Primary Examiner, Art Unit 2844                                                                                                                                                                                                        August 24, 2022